DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to Application filed on 05/18/2020
Application is a 371 of PCT/CN2018/110474 10/16/2018
Application claims a FP date of Dec 08, 2017
Claims 1-28 have been cancelled
Claim 29 is independent
Claims 29-48 are pending
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in the instant Application.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/18/2020, 03/11/2021 and 11/15/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 29-31, 35 and 38-47 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Wernersson (U. S. Patent Publication Number 2009/0052037 A1).

Regarding Claim 29, Wernersson discloses an optical assembly (Fig 3-6 view of stabilizer for an optical device 14), comprising: 
a lens module (Fig 3 – optical device 14 (16)) having an outer frame (Fig 3, 4 – platform 36 and gimbal mount 40), wherein the outer frame comprises four side surfaces divided according to an angle range (Fig 3, 4 the outer frame 36 and the gimbal mount 40 have four sides), the lens module comprises a first support portion and a second support portion on each side surface of the outer frame (This is disclosed in Fig 5 – the outer frame 40 has the mounting bracket 50 and a post mounted on the gimbal mount 40 which is on either side), and both the first support portion and the second support portion on each side surface are located at a group of diagonal regions of the outer frame (Fig 5 – posts 98, 96, 100 and 102 are four corners and could be interpreted to be diagonal to each other); and 
a fixing means disposed at another group of diagonal regions of the outer frame of the lens module (In Fig 5 and in ¶0067, Wernersson discloses the post on the gimbal mount 40 and the mounting bracket 50),
wherein the fixing means has a first power supply fixing portion (Fig 6 control terminal 96) and a first groundwire fixing portion (Fig 6 – terminal 100 which could be connected to ground terminal has been interpreted as the first groundwire fixing portion) corresponding to the first support portion (Fig 6 – mounting bracket 50), and a second power supply fixing portion (Fig 6 – terminal 102 is interpreted as the second power supply fixing portion) and a second groundwire fixing portion (Fig 6 – ground terminal 98 has been interpreted as the second groundwire fixing portion) corresponding to the second support portion (Fig 6 – gimbal mount 40), on a respective fixing surface corresponding to each side surface of the outer frame (Wernersson in Figs 6-8 and in ¶0066 - ¶0069 teaches about the SMA members (wires) 92 and 94 that are connected on one side a control terminal 96 (this is a post on the mounting bracket 50) and on another side to a ground terminal 98 (that is a post mounted to the gimbal mount 40). He further teaches that the control and ground terminal could be reversed.  When current flows though the SMA member 92 the heat caused may shorten the SMA member resulting in a tilt about an axis. ).

Regarding Claim 30, Wernersson discloses wherein it further comprises a base disposed below the lens module, for supporting the lens module and fixing the fixing means (The platform 36 and gimbal mount 40 in Figs 5-7 are below the optical device 14 and also support the fixing portion (mounting bracket 50) as interpreted above).

Regarding Claim 31, Wernersson discloses wherein the first support portion and the second support portion are integrally formed on the outer frame of the lens module (Fig 6 clearly discloses that the mounting bracket 50 and the fixing port 96 are part of the mount 40 and therefore integrally formed).

Regarding Claim 35, Wernersson discloses wherein on each fixing surface of the fixing means, distances between a fixing position on the first power supply fixing portion and a fixing position on the first groundwire fixing portion on one hand and the fixing surface on the other hand are different from those between a fixing position on the second power supply fixing portion and a fixing position on the second groundwire fixing portion on one hand and the fixing surface on the other hand (Fig 7 discloses that the distances are different).

Regarding Claim 38, Wernersson discloses wherein at least the first support portion among the first support portion and the second support portion is a movable end fixing portion (This is disclosed by Wernersson in ¶0054 -¶0057 where he discloses the pivoting or a rotation movement about two different axes. ).

Regarding Claim 39, Wernersson discloses wherein the movable end fixing portion includes a first movable end fixing position and a second movable end fixing position (Fig 6 – the mounting bracket 50 and the mount gimbal 40 has been interpreted as the first and second fixing positions respectively), and the first movable end fixing position and the second movable end fixing position correspond to the first support position and the second support position, respectively (As the figure indicates these have also been identified as the support positions).

Regarding Claim 41, Wernersson discloses wherein the fixing means comprises: a first power supply fixing end (Fig 6 control terminal 96) and a first groundwire fixing end (Fig 6 control terminal 100), wherein the first power supply fixing portion and the first groundwire fixing portion are disposed on the first power supply fixing end and the first groundwire fixing end (Figs 5-7 discloses this), respectively; and/or a second power supply fixing end and a second groundwire fixing end, wherein the second power supply fixing portion and the second groundwire fixing portion are disposed on the second power supply fixing end and the second groundwire fixing end, respectively (Fig 5-7 disclose that the other end of the SMA 92 and 94 are interpreted as the second power supply and ground portions).

Regarding Claim 42, Wernersson discloses wherein the fixing means comprises: a first fixing member, wherein the first power supply fixing portion and the first groundwire fixing portion are fixed in the first fixing member in a manner of being electrically insulated from each other, and/or a second fixing member, wherein the second power supply fixing portion and the second groundwire fixing portion are fixed in the second fixing member in a manner of being electrically insulated from each other (Wernersson discloses this in ¶0069 where he discloses that the control and ground terminals used to retain may simply be posts and may not be electrically active).

Regarding Claim 43, Wernersson discloses wherein the first support portion, the second support portion, the first power supply fixing portion, the first groundwire fixing portion, the second power supply fixing portion and the second groundwire fixing portion corresponding to each side surface of the outer frame, and the first support portion, the second support portion, the first power supply fixing portion, the first groundwire fixing portion, the second power supply fixing portion and the second groundwire fixing portion corresponding to an adjacent side surface, are disposed symmetrically (Fig 6 disclosed by Wernersson clearly show that all the elements interpreted as the corresponding elements are symmetrical and are on the same side).

Regarding Claim 44, Wernersson discloses wherein distances between the first support portion on each side surface of the outer frame on one hand and the first power supply fixing portion and the first groundwire fixing portion on a corresponding fixing surface of the fixing means on the other hand are the same as those between the second support portion on each side surface of the outer frame on one hand and the second power supply fixing portion and the second groundwire fixing portion on a corresponding fixing surface of the fixing means on the other hand (Fig 6 discloses that the distances are the same).

Regarding Claim 45, Wernersson discloses wherein distances between the first support portion on each side surface of the outer frame on one hand and the first power supply fixing portion and the first groundwire fixing portion on a corresponding fixing surface of the fixing means on the other hand are different from those between the second support portion on each side surface of the outer frame on one hand and the second power supply fixing portion and the second groundwire fixing portion on a corresponding fixing surface of the fixing means on the other hand (Fig 7 discloses that the distances are different).

Regarding Claim 46, this claim is a camera module claim that has limitation similar to claim 1.  Since in Figs 1-2 Wernersson discloses camera module 16 having the optical module 14, Wernersson discloses all the limitations of Claim 45.

Regarding Claim 47, Wernersson discloses wherein it further comprises an SMA line disposed around the outer frame of the camera module, for driving the camera module to move in a plurality of directions (This is disclosed by Wernersson in ¶0054 -¶0057 where he discloses the pivoting or a rotation movement about two different axes).

Allowable Subject Matter
Claims 32, 36, 48 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 33-34 are objected as they depend upon objected claim 32.
Claim 37 is objected as they depend upon objected claim 36.

Reference Cited
The following prior art made of record but not relied upon is considered pertinent to applicant's disclosure.
Fuse et al. (WO2016194346A1 Published on Dec 08,2016.  U.S. Patent Publication Number 2018/0172946 A1) discloses  lens drive device is provided with an autofocus drive unit and a shake correcting drive unit. A second support for supporting a shake correction moving part in a state separated from a shake correction fixed part has a power supply line for supplying power to an autofocus coil from the shake correction fixed part. An autofocus moving part has power supply line connection parts for electrically connecting the autofocus coil and the power supply line at two positions opposite each other in a first direction orthogonal to the optical axis. First supports for supporting the autofocus moving part in a state separated from an autofocus fixed part are disposed at two positions opposite each other in a second direction orthogonal to the optical axis of the autofocus moving part, and have a self-holding mechanism for holding the position of the autofocus moving part in the optical axis direction.
Topliss et al. (U.S. Patent Publication Number 2011/0249131 A1) discloses a camera apparatus capable of providing optical image stabilization comprises: a support structure; a camera unit comprising an image sensor and a lens system; a suspension system comprising a plurality of flexure elements supporting the camera unit on the support structure in a manner allowing the camera unit to tilt; and a plurality of SMA actuators each formed as SMA wire connected between the camera unit and the support structure and arranged on contraction to drive tilting of the camera unit. The SMA wire may be fixed to the camera unit at its ends and hooked over an element of the support structure. A vibration sensor, whose output is used as the basis for generating drive signals, may be mounted on the camera unit.
Topliss et al. (U.S. Patent Publication Number 2015/0365568 A1) discloses some embodiments that provide an apparatus for controlling the motion of a camera component. In some embodiments, the apparatus includes an actuator module. The actuator module includes a plurality of magnets. Each magnet of the plurality of magnets is poled with magnetic domains substantially aligned in the same direction throughout each magnet. The apparatus further includes a coil rigidly disposed around a lens. Each magnet of the plurality of magnets contributes to the forces to adjust focus of the lens based on Lorentz forces generated from the coil.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA HALIYUR whose telephone number is (571)272-3287. The examiner can normally be reached Monday-Friday 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PADMA HALIYUR/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        April 28, 2022